Citation Nr: 1317114	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether a timely claim was filed for a one-time payment from the Filipino Veterans Equity Compensation Fund, and if so, whether entitlement to this benefit is warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In January 2013, the claimant withdrew his request for a personal hearing before a Veterans' Law Judge.  The Board has advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The claim for a one-time payment from the Filipino Veterans Equity Compensation Fund is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

The evidence overwhelmingly supports a finding that the appellant's application for a one-time payment from the Filipino Veterans Equity Compensation Fund was placed in the United States mail prior to February 17, 2010.


CONCLUSION OF LAW

The Veteran's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund was timely filed.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); See 38 C.F.R. § 20.305 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant and his representative allege that the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund should be deemed timely filed.  In substance, they allege that the claimant, who lives in the continental United States, mailed his claim for this benefit to the Manila RO on or about February 5, 2010, via the United States Postal Service.  They also point out the fact that the Manila RO did not keep the envelope, with the United States Postal Service post-mark on it, in which his claim was mailed.  Therefore, with application of the mailbox rule or postmark rule, they argue his claim should be considered timely filed as it was stamped as received by the RO only two days after the time period expired. 

Under American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009) (Act).  Claims for payment under the Act must be submitted to VA no later than one year after the date of its enactment (i.e., on or before February 16, 2010).  Id.

The record contains a claim for a one-time payment from the Filipino Veterans Equity Compensation Fund dated and signed by the appellant on February 5, 2010.  The appellant contends that he mailed the claim to the Manila RO on or about February 5, 2010, via the United States Postal Service.  The application shows that the appellant lives in the continental United States.  The envelope in which his claim was mailed to the Manila RO, with the United States Postal Service postmark on it, is not found in the claims file.  The Manila RO stamped the appellant's claim as having been received by it on February 18, 2010.  

The Board notes that even with a certified letter mailed on March 17, 2011 via First Class International, such was not date stamped as received by the Manila RO until April 14, 2011.  The appellant has argued that such shows a delay by that RO in date stamping evidence received.  

The appellant reports that he emailed the application via regular mail.  The Board finds it inconceivable that the document could have been placed in the mail in Illinois after February 16, 2010 and been date stamped as received by the Manila RO two days later..  Thus, while there is no envelope reflecting the postmark of record, through no fault of the appellant, it is clear that the application was mailed prior to February 17, 2010.  Accordingly, the Board concludes that based on the facts of this case and consideration of the postmark rule, the application for a one-time payment from the Filipino Veterans Equity Compensation Fund was timely submitted.  To this extent only the appeal is granted.  See 38 C.F.R. § 20.305(a).   


ORDER

The appellant's application for a one-time payment from the Filipino Veterans Equity Compensation Fund was timely submitted, and to this extent only the appeal is granted.


REMAND

As to the merits of the claim for a one-time payment from the Filipino Veterans Equity Compensation Fund, the record does not reveal that the RO has attempted to verify the appellant's alleged period of qualifying service with the National Personnel Records Center (NPRC).  See 38 C.F.R. §§ 3.40, 3.203(c) (2012).  Therefore, the Board finds that a remand for such development is required.  See 38 C.F.R. § 19.9 (2012).

Accordingly, this claim is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the NPRC and verify all of the appellant's dates of qualifying service.  All actions to obtain the requested information should be documented fully in the claims file.  

2.  The RO/AMC should readjudicate the claim.  If 
the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


